Title: Thomas Pierce’s Writ and Declaration: Middlesex Inferior Court, Charlestown, November 1767
From: Pierce, Deacon Thomas
To: 


       
        To the Sheriff of Our County of Middlesex, his Under-Sheriff or Deputy, Greeting.
       
       WE Command you that you summon Samuel Wright of Wilmington in our said County Yeoman (if he may be found in your Precinct) to appear before Our Justices of Our Inferior Court of Common Pleas to be holden at Charlestown within and for Our said County of Middlesex on the last Tuesday of November next, Then and there in Our said Court to answer to Thomas Peirce of Wilmington aforesaid Gentleman in a Plea of Trespass on the Case for that whereas the Said Thomas is and from his Nativity has been a Person of good Name, Fame and Reputation and free from the atrocious Crimes of false Swearing and Perjury, and by his pious and virtuous Behaviour had so far obtained the Esteem and good opinion of the Church of Christ in Wilmington aforesaid as to have been received and to have continued for the Space of fifteen years last past a Member in full Communion with the said Church and also had so far obtained their Esteem and good Opinion as that in the month of February A. Dom. 1766 he was elected and appointed one of the Deacons of the Same Church in which office he has ever since continued; Nevertheless the said Samuel, not ignorant of the Premises, but maliciously minding and contriving to injure the said Thomas in his good Name, Fame and Reputation and to deprive him of the Esteem and good opinion of the Members of the same Church and of all the other Churches of Christ throughout this and the neighbouring Provinces and thereby to deprive him of the Benefits and Comforts of the holy ordinance of the Lords Supper and also to expose the said Thomas to the Pains and Penalties by Law appointed for those who are guilty of wilfull and corrupt Perjury, did on the tenth Day of October instant at Wilmington aforesaid make and publish the following false defamatory scandalous and malicious Libel of and concerning the said Thomas, Vizt.,
       “To the Reverend Mr. Isaac Merrill Pastor of the Church of Christ in Wilmington, please to communicate the following Complaint of me the Subscriber against our Brother Deacon Thomas Peirce a Member of the Church in this Place, Vizt: For that I heard the said Thomas Peirce when under the Solemn Oath of God administered by Mr. Justice Johnson about the middle of September last, say and solemnly declare Things contrary to Truth and contrary to his holy Profession, and as I apprehend dishonorary to God and Religion, as I understand the Matter. I also say that I have proceeded with him according to the Gospel Rule; but can obtain no Satisfaction; Wherefore I remain uneasy and dissatisfyed with our Said Brother; Therefore I desire that the Church of Christ in this Place may have an opportunity to hear and inquire further into the matter as the Gospel requires as soon as conveniently may be. Samuel Wright. Wilmington October 10th, 1767.”
       Meaning that he the said Samuel had heard the said Thomas commit wilfull and corrupt Perjury in a Tryal of a Cause wherein one Zacheus Hibberd was Plaintiff and one Jeremiah Bowen was Defendant at a Court held about the middle of September last before Josiah Johnson Esq. a Justice of the Peace for the County aforesaid, being a Court of Record, and that he the Said Thomas had refused to make Christian Satisfaction therefor when thereto required by the said Samuel, and that therefore he the said Samuel was dissatisfied and uneasy and desired the said Church would deal with the said Thomas according to the Rules prescribed in the Gospel with all convenient Speed.
       And the said Samuel afterwards, to wit, on the eleventh Day of October instant at Wilmington aforesaid of his further Malice had against the Plaintiff and still further intending and maliciously contriving to injure that Plaintiff did, in the Presence and hearing of diverse of our leige Subjects being members of the Church of Christ aforesaid with a loud Voice speak and publish the following Words, Vizt: “I” (meaning the said Samuel) “meant thereby” (Speaking of and meaning the Libel aforesaid) “to charge him,” (meaning the said Thomas) “with Perjury.”
       By means of which Libel so made and published by the said Samuel as aforesaid, and by the Means of the Words spoken and published by the said Samuel as aforesaid the said Thomas has sustained great Injury in his good name, Fame and Reputation and has been and yet is exposed and in Danger of being deprived of the Blessings, Benefits and Comforts of Church Communion and the holy ordinance of the Lords Supper and has been and yet is exposed to the Infamy and Disgrace of being degraded from his said Office of Deacon of the Church aforesaid and of being excommunicated or Suspended from Communion with all and every of the Churches of Christ thro’ the Land and has been and still is exposed to the Pains and Penalties of the Law for Perjury, from all which he has suffered grievous Pain and Anxiety of Mind and has been compelled to expend divers Sums of Money to manifest and make known his Innocence in the Premisses.
       All which is To the Damage of the said Thomas as he saith the Sum of five hundred Pounds, which shall then and there be made to appear, with other due Damages; And have you there this Writ, with your Doings therein. Witness Samuel Danforth Esq; at Cambridge the twenty sixth Day of October In the eighth Year of Our Reign, Annoque Domini, 1767.
      